Exhibit 10.6

API Technologies Corp.

4705 S. Apopka Vineland Road, Suite 210

Orlando, Florida 32819

February 24, 2011

Bel Lazar

11474 Twin Hills Ave.

Porter Ranch, CA 91326

Dear Bel:

I am pleased to offer you a position with API Technologies Corp. (the “Company”)
as its President and Chief Operating Officer, working out of your home office in
Northridge, California. This letter sets forth the terms and conditions of the
Company’s offer of employment to you.

 

  1. Base Salary. You will be paid an annual base salary of $500,000, which will
be paid on a semi-monthly basis in accordance with the Company’s normal payroll
procedures.

 

  2. Incentive Compensation. You will be eligible to receive an annual cash
incentive (“Annual Incentive”) payable for the achievement of performance goals
established by the Compensation Committee of the Board of Directors
(“Committee”). Your target Annual Incentive will be 70% of your base salary and
your maximum target opportunity will be 100% of your base salary, based on
specified levels of performance goals being achieved. The actual earned Annual
Incentive, if any, payable to you for any performance period will depend upon
the extent to which the applicable performance goals specified by the Committee
are achieved and will be decreased or increased for under- or over-performance.
Receipt of the Annual Incentive is contingent on your continued employment with
the Company through the date of payment.

 

  3. Stock Award Signing Bonus. We will recommend at the first Committee meeting
following your start date that you be granted 300,000 shares of Company Common
Stock as a signing bonus (the “Stock Grant”). The Stock Grant will be made to
you on the business day immediately following the date that the Committee
approves the grant. The Stock Grant shall be subject to the terms and conditions
of the Company’s 2006 Equity Incentive Plan.

 

  4. Auto Allowance. You are eligible to receive an auto allowance of $1,000 per
month. In addition to the auto allowance, you may submit gasoline and oil
receipts for reimbursement through the Company’s expense reporting and
reimbursement policies. All other auto-related expenses are covered in your
monthly auto allowance.



--------------------------------------------------------------------------------

  5. Life & AD&D Insurance. The Company will provide basic life insurance and
accidental death and dismemberment insurance coverage for you that is equal to
two times your base salary. The Company will pay 100% of the premiums to
maintain this coverage throughout your employment.

 

  6. Medical & Dental Insurance. The Company will provide medical and dental
insurance to you and your covered dependents. The Company will pay 100% of the
premiums to maintain this coverage throughout your employment.

 

  7. Other Employee Benefits. As a full-time employee of the Company, you will
be eligible to participate in other employee benefit plans, including vacation
and other benefits that are generally made available to other employees of the
Company, subject to the terms, conditions and eligibility requirements of such
plans and the Company’s policies.

 

  8. At-Will Employment. The Company is excited about your joining and looks
forward to a beneficial and productive relationship. Nevertheless, you should be
aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without notice. We request that, in the event of resignation, you give the
Company at least two weeks’ notice. Also, you should note that the Company may
modify job titles, salaries and benefits from time to time as it deems
necessary.

 

  9. Background Checks. The Company reserves the right to conduct background
investigations and/or reference checks on all of its potential employees. Your
job offer, therefore, is contingent upon a completion of such a background
investigation and/or reference check, if any.

 

  10. Immigration Compliance. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

  11. Disclosure Requirement. We also ask that, if you have not already done so,
you disclose to the Company any and all agreements relating to your prior
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. The Company understands that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case.

 

  12.

Rules of Workplace Conduct. As a Company employee, you will be expected to abide
by the Company’s rules and standards. Specifically, you will be required to sign
an acknowledgment that you have read and that you understand the Company’s rules
of conduct. Moreover, you agree that, during the term of your employment with



--------------------------------------------------------------------------------

 

the Company, you will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

 

  13. Execution of Confidentiality Agreement. As a condition of your employment,
you are also required to sign and comply with a Confidentiality and Intellectual
Property Rights Agreement (the “Confidentiality Agreement”), which is
incorporated by reference herein and which requires, among other provisions, the
assignment of patent rights to any invention made during your employment at the
Company, and non-disclosure of Company proprietary information. Please note that
we must receive your signed Confidentiality Agreement before your first day of
employment.

To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. If you accept
our offer, we expect that your first day of employment will be on or about
March 1, 2011.

This letter, along with any agreements relating to proprietary rights between
you and the Company and agreements relating to the Stock Grant, set forth the
terms of your employment with the Company and supersede any prior or
contemporaneous representations or agreements including, but not limited to, any
representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by the Chairman of the Board of Directors and you. This
offer of employment will terminate if it is not accepted, signed and returned by
February 28, 2011.

We look forward to your favorable reply and to working with you at API
Technologies Corp.

 

Sincerely,

/s/ Brian Kahn

Brian Kahn

Chairman of the Board

 

Agreed to and accepted: Signature:  

/s/ Bel W. Lazar

Printed Name:  

Bel W. Lazar

Date:  

February 25, 2011



--------------------------------------------------------------------------------

Enclosures

Duplicate Original Letter

Confidentiality and Intellectual Property Rights Agreement